Citation Nr: 1043194	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-34 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for jungle rot of the left 
hand.

2.  Entitlement to service connection for a skin disorder of the 
hands and feet.

3.  Entitlement to an initial evaluation in excess of 20 percent 
for a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan


INTRODUCTION

The Veteran served on active military duty from December 1965 to 
December 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from July 2006, October 2006, and 
February 2008 rating decisions by the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

Although the RO adjudicated the lumbar spine disability as a 
claim for an increased evaluation, the Board has recharacterized 
the issue as a claim for an increased initial evaluation.  In a 
July 2006 rating decision, the RO granted service connection for 
a lumbar spine disability and assigned a 20 percent evaluation.  
In November 2006, the Veteran submitted a statement indicating 
that his back was worse than the evaluation reflected.  He also 
submitted recent VA treatment records, not previously associated 
with the claims file, that indicated worsening pain and mild to 
moderate degenerative disc disease.  The Board finds that these 
treatment records are new and material evidence regarding the 
issue of an increased evaluation for a lumbar spine disability, 
and accordingly, will be considered as having been filed in 
connection with the claim which was pending at the beginning of 
the appeal period.  See 38 C.F.R. § 3.156(b) (2010). 

Additionally, although the RO adjudicated a claim for skin rash 
in April 1990, the Veteran claimed a skin rash of the arms and 
groin.  In the current claims on appeal, he is claiming skin 
disorders of the hands and feet.  Accordingly, these are new 
claims for service connection, rather than claims to reopen.  See 
38 C.F.R. § 3.156(a) (2010).

Following the Board hearing, a letter dated in October 2009 from 
the Veteran was associated with the claims file in which he 
raises an informal claim for entitlement to service connection 
for tinnitus.  Because this claim does not appear to have been 
acted upon, it is referred to the RO for appropriate handling in 
the first instance.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the delay that will be caused, a remand 
is necessary to ensure that there is a complete record upon which 
to decide the Veteran's claims so that he is afforded every 
possible consideration.  In particular, a remand is required to 
obtain VA examinations and recent medical treatment records.

First, a remand is required to obtain VA examinations relevant to 
the claims for service connection for skin disorders.  At the 
September 2009 hearing, the Veteran clarified that he is seeking 
service connection for his claimed skin disorders of the hands 
and feet, including jungle rot of the left hand, both on a direct 
basis and due to exposure to Agent Orange.  He also testified 
that he has had skin rashes almost continuously since service 
discharge.  Service personnel and treatment records indicate he 
was in Vietnam from May 1966 to May 1967.  An October 2006 VA 
examination report is of record.  In that report, the examiner 
diagnosed xerosis of the left hand and provided an opinion that 
this disorder is not related to active service, noting the 
absence of any documentation in the service treatment records and 
the lack of treatment records after service discharge.  

With respect to this examination report, it is inadequate because 
it only addressed the claim for service connection for jungle rot 
of the left hand, and did not in any way address the claim for 
service connection for a skin disorder of the hands and feet.  VA 
has a duty to assist claimants to obtain evidence needed to 
substantiate a claim, which includes providing a medical 
examination when necessary to make a fully informed decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 
(2010).  Such development is necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but (1) contains competent evidence 
of diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or disease 
in service, or has a presumptive disease during the pertinent 
presumptive period, and (3) indicates that the claimed disability 
may be associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) 
(noting that the third element establishes a low threshold and 
requires only that the evidence "indicates" that there "may" 
be a nexus between the current disability or symptoms and active 
service, including equivocal or non-specific medical evidence or 
credible lay evidence of continuity of symptomatology).  

Here, the Veteran has not been provided with an examination 
regarding a skin disorder of the feet and hands.  A review of the 
record reveals that May 2008, February 2009, and April 2009 VA 
medical records provide diagnoses of skin disorders of the feet 
and hands.  At the Board hearing, the Veteran reported that he 
was unsure if the hand rashes manifested during service because 
he was a mechanic and his hands were always cut up and dirty.  
The Veteran reported, however, that the skin disorders was fully 
manifested at least five years after service discharge and has 
continued since that time.  He also noted that the disorders are 
intermittent, but that the symptoms manifest and are worse in the 
winter.  Because there is evidence of currently diagnosed skin 
disorders, and because the Veteran served in Vietnam and is thus 
presumed to have been exposed to Agent Orange, which is an in-
service event, and given the Veteran's testimony of continuous 
symptomatology since service, a remand is required for purposes 
of providing an examination with respect to all claimed skin 
disorders.  

Second, a remand is required for purposes of providing an 
adequate examination with respect to the claim for jungle rot of 
the left hand.  As discussed above, the October 2006 VA examiner 
diagnosed xerosis of the left hand and provided an opinion that 
this disorder is not related to active service because there is 
no documentation of this condition in the Veteran's service 
treatment records, and because there are no pertinent post-
service treatment records.  In reaching this conclusion, however, 
the Board finds that the examiner impermissibly relied on a lack 
of treatment records to provide a negative nexus opinion, and did 
not in any way address the Veteran's lay statements of post-
service symptoms or whether the xerosis was related to Agent 
Orange exposure.  Accordingly, a remand is required for an 
additional examination because when VA provides a veteran with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
See also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) 
(Where a Veteran has provided lay testimony, an examiner cannot 
ignore that lay evidence and base his or her opinion that there 
is no relationship to service on the absence of corroborating 
medical records.); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA's duty to assist requires that an examination be 
thorough and contemporaneous.)  

Third, a remand is required to provide the Veteran with a 
specialized Agent Orange examination.  The Veteran's service 
treatment records and personnel records verify service in Vietnam 
and Agent Orange exposure is conceded based on the presumption of 
exposure.  The Veteran, however, has never been provided with an 
Agent Orange examination.  Accordingly, such an examination must 
be conducted on remand.

Fourth, with respect to the claim of entitlement to an increased 
initial evaluation for a lumbar spine disability, the appeal must 
be remanded for a new examination.  VA's duty to assist includes 
providing a new medical examination when a veteran asserts or 
provides evidence that a disability has worsened and the 
available evidence is too old for an adequate evaluation of the 
current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993); 38 C.F.R. § 3.326(a) (2010).  The most recent spine 
examination was in January 2007.  At the September 2009 Board 
hearing, however, the Veteran reported that his back disability 
has worsened since the last examination and that he now 
experiences right lower extremity symptoms.  Accordingly, a 
remand is required to obtain a new more contemporaneous 
examination. 



Accordingly, this case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical 
Center(s) and obtain and associate with the 
claims file all outstanding records of 
treatment dating from April 2009 to the 
present.  

2.  Following the completion of the above, 
schedule the Veteran for orthopedic and 
neurological examinations with respect to his 
service-connected lumbar spine disability.  
The claims folder must be made available to 
the examiners for review.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated special diagnostic 
tests that are deemed necessary for an 
accurate assessment must be conducted, to 
include testing such as electromyography and 
nerve conduction studies.  

With respect to the neurological examination, 
it is requested that the examiner 
specifically address whether there are any 
current neurological manifestations of the 
service-connected lumbar spine disability, 
other than left-sided sciatica, and if so, 
provide the appropriate diagnoses.  If the 
examiner finds that any neurological 
impairment is due to the lumbar spine 
disability, the examiner must provide an 
opinion regarding whether the impairment may 
be classified as mild, moderate, or severe.

3.  The Veteran should be scheduled for a VA 
Agent Orange examination.  

4.  The Veteran should be scheduled for a 
dermatology examination to determine the 
etiology of all skin disorders of the feet 
and hands, to include jungle rot of the left 
hand.  The AOJ must ensure that such an 
examination is scheduled when the Veteran's 
skin disorders are currently manifesting.  
The claims folder must be made available to 
the examiner for review.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated special diagnostic 
tests that are deemed necessary for an 
accurate assessment must be conducted.  

For each skin disorder diagnosed on 
examination, as well as the other conditions 
previously diagnosed, to include xerosis, 
onychomycosis, tinea manum, and tinea pedis, 
the examiner must provide an opinion 
regarding whether it is at least as likely as 
not (i.e., a probability of at least 
50 percent or more) that any current skin 
disability is etiologically related to an 
event, injury, or disease in service, to 
include Agent Orange exposure.  

5.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be readjudicated.  If any claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


